Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) dated as of July 15, 2009 is entered
into among JWPR CORPORATION (“JWPR”), as Seller and Servicer, LIBERTY STREET
FUNDING LLC (“Liberty”), as the sole Conduit, and THE BANK OF NOVA SCOTIA, as
agent (in such capacity, the “Agent”) and as the sole Financial Institution (in
such capacity, the “Financial Institution” and together with the Conduit, the
“Purchasers”). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the “Receivables Purchase Agreement” referred to
below.

PRELIMINARY STATEMENTS

Reference is made to that certain Third Amended and Restated Receivables
Purchase Agreement dated as of December 10, 2008, among JWPR, Liberty, the
Agent, the Managing Agents and the Financial Institutions from time to time
party thereto (as amended, restated, supplemented or modified from time to time,
the “Receivables Purchase Agreement”). The parties hereto have agreed to, among
other things, amend the Receivables Purchase Agreement and transfer the
Specified Assets (as defined below) to the Seller.

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 5 hereof, the parties hereto agree that the Receivables
Purchase Agreement is hereby amended as follows:

(a) Sections 1.5(b) and (c) of the Receivables Purchase Agreement are hereby
amended to delete each reference to “Settlement Date” set forth therein and
replace each such reference with “Accrual Period End Date”.

(b) The third sentence of Section 2.2 of the Receivables Purchase Agreement is
hereby amended to delete the phrase “On each Settlement Date” appearing therein
and to replace such phrase with the phrase “On each Settlement Date (or, in the
case of any amounts owing to any Program F/X Counterparty, on each Accrual
Period End Date)”.

(c) The third sentence of Section 2.2 of the Receivables Purchase Agreement is
hereby further amended to delete the phrase “during the preceding Settlement
Period” appearing therein and to replace such phrase with the phrase “in
accordance with the terms hereof”.

(d) The third sentence of Section 2.2 of the Receivables Purchase Agreement is
hereby further amended to delete each reference to “Settlement Date” appearing
in clauses first and fourth thereof and to replace each such reference with
“Accrual Period End Date”.

(e) The fourth sentence of Section 2.2 of the Receivables Purchase Agreement is
hereby amended by inserting “or Accrual Period End Date, as applicable”
immediately after the reference to “Settlement Date” set forth therein.



--------------------------------------------------------------------------------

(f) The fifth sentence of Section 2.2 of the Receivables Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

“If such Capital, CP Costs, Yield and other Obligations shall be reduced to
zero, any additional Collections received by the Servicer (i) if applicable,
shall be remitted to the Agent no later than 12:00 noon (New York City time) to
the extent required to fund any Aggregate Reduction designated by the Seller on
such Settlement Date or Accrual Period End Date, as applicable, and (ii) any
balance remaining thereafter shall be remitted from the Servicer to Seller on
such Settlement Date or Accrual Period End Date, as applicable, shall be set
aside for the payment of all accrued but unpaid Obligations and, after setting
aside such amounts, any balance remaining thereafter may be used by Seller to
purchase additional Receivables or make payments in respect of Subordinated
Loans (as defined in any applicable Receivables Sale Agreement) in accordance
with the terms of the applicable Receivables Sale Agreement.”

(g) Section 2.4 of the Receivables Purchase Agreement is hereby amended to
delete the reference to “Settlement Date” appearing in clause “first” of such
section and replace such reference with “Accrual Period End Date”.

(h) Section 3.2 of the Receivables Purchase Agreement is hereby amended to
delete the defined term “Settlement Date” appearing therein and to replace such
defined term with the defined term “Scheduled Settlement Date”.

(i) Section 9.1(f)(i) of the Receivables Purchase Agreement is hereby amended to
delete the percentage “6.0%” appearing therein and to replace such percentage
with the percentage “8.0%”.

(j) Section 9.1(f)(iii) of the Receivables Purchase Agreement is hereby amended
to delete the percentage “7.5%” appearing therein and to replace such percentage
with the percentage “6.0%”.

(k) Article XIV to the Receivables Purchase Agreement is hereby amending by
adding the following Sections 14.18 and Section 14.19 to the end of such
article:

“Section 14.18 JD-UK Receivables. Notwithstanding anything herein to the
contrary, from and after July 15, 2009, none of the calculations required to be
made hereunder or under any other Transaction Document shall be calculated
giving effect to any UK Receivables (including, without limitation, the
calculations of the Aggregate Reserves or any of the portfolio triggers set
forth in Section 9.1(f), in any case, regardless of whether any such calculation
are made as of a date before or after July 15, 2009).

Section 14.19 JPM ISDA Master Agreement. On or before August 15, 2009, the
Seller shall deliver to the Agent evidence reasonably satisfactory to the Agent
that the ISDA Master Agreement between JPMorgan Chase Bank, N.A. and the Seller
has been terminated.”

(l) The definition of “Accrual Period” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

“Accrual Period” means (A) the period commencing on (and including) July 1, 2009
to (and including) July 15, 2009 and (B) from and after the end of the Accrual
Period referenced in clause (A), each period commencing on (and including)

 

2



--------------------------------------------------------------------------------

the first Thursday following a Reporting Date to (and including) the first
Wednesday following the Reporting Date immediately after such Reporting Date
(such date, the “Accrual Period End Date”); provided that if an Amortization
Event occurs and is continuing, “Accrual Period” means any other period
designated by the Agent as an “Accrual Period”.

(m) The definition of “Concentration Limit” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended to (i) delete “Wal-Mart Stores,
Inc.” from the table appearing therein, (ii) add the phrase “each of”
immediately prior to the phrase “Bunzl Retail Supplies, Ltd.” appearing therein
and (iii) add the phrase “and Wal-Mart Stores, Inc.” immediately after the
parenthetical appearing in the final sentence thereof.

(n) The definition of “Dilution Reserve” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended to delete the percentage “5.0%”
appearing therein and to replace such percentage with the percentage “8.0%”.

(o) The definition of “Eligible Receivable” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended to (a) delete clauses
(xix) through (xxxii) thereof, (b) delete the word “and” appearing at the end of
clause (xvii) thereof, (c) delete the period appearing at the end of clause
(xviii) thereof and to replace such period with “; and” and (d) add the
following as a new clause (xix) thereof:

(xix) that is not a UK Receivable.

(p) The definition of “Liquidity Termination Date” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended to delete the date “December 9,
2009” appearing therein and to replace such date with the date “July 14, 2010”.

(q) The definition of “Settlement Date” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

“Settlement Date” means (A) the seventh day following the last day of any
Accrual Period (or, if such day is not a Business Day, the first Business Day
following such day) (the “Scheduled Settlement Date”) and (B) the last day of
the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions; provided that if an Amortization Event occurs and is
continuing, “Settlement Date” and “Scheduled Settlement Date” means any other
Business Day designated by the Agent as a “Settlement Date” or a “Scheduled
Settlement Date”.

(r) Exhibit I to the Receivables Purchase Agreement is hereby amended to delete
the definition of “Settlement Period” appearing therein.

(s) The Commitments of the Financial Institutions are hereby reduced and
restated, and Schedule A to the Receivables Purchase Agreement is hereby amended
and restated, as set forth on Annex I hereto. The Seller hereby agrees to
compensate each Financial Institution for any and all losses, costs and expenses
incurred by such Financial Institution in connection with the prepayment of any
Purchaser Interests set forth in Section 5(a) hereof, in each case on the terms
and in the manner set forth in the Receivables Purchase Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 2. Transfer and Release of JD-UK.

(a) The Seller has requested that the Agent, on behalf of the Managing Agent and
the Purchasers, transfer to the Seller all of the Purchasers’ right, title and
interest in the Receivables generated by JohnsonDiversey UK Limited, a limited
liability company incorporated under the laws of England and Wales (“JD-UK”),
all Collections with respect thereto, all Related Security with respect thereto
and Account No. 11289969, sort code 18-50-08 maintained with Citibank N.A.,
London Branch (collectively, the “Specified Assets”).

(b) Accordingly, subject to the satisfaction of the conditions precedent set
forth in Section 5 hereof, and effective upon the date hereof:

 

  (i) without recourse and without making any representation or warranty in
connection therewith of any type or kind, the Purchasers and the Agent,
respectively, shall thereupon have sold and assigned, without any further action
being required on the part of any person or entity to effect such sale and
assignment, to the Seller, and the Seller hereby purchases and assumes from the
Purchasers and the Agent, respectively, all of the right, title and interest of
the Purchasers and the Agent, respectively, in the Specified Assets, free and
clear of any and all liens in favor of the Purchasers or the Agent, or any other
lien arising by or through the Purchasers or the Agent;

 

  (ii) all security interests granted to the Purchasers or the Agent, for the
benefit of the Purchasers, under the RPA, to the extent they relate to Specified
Assets, shall thereupon be released and terminated; and

 

  (iii) JD-UK shall cease to be an Originator.

(c) The Agent shall, concurrently with the effectiveness of the transfer and
release described above, provide such UCC-3 termination statements or similar
items as the Seller may reasonably request in order to release the interests and
lien of the Agent and the Purchasers in the Specified Assets of JD-UK evidenced
by UCC-1 financing statements filed against the Seller naming the Agent, for the
benefit of the Purchasers, as a secured party.

SECTION 3. Purchase Limit Reduction. The parties hereto agree that the aggregate
Purchase Limit is hereby reduced to $50,000,000.

SECTION 4. Representations and Warranties.

(a) JWPR represents and warrants that this Amendment constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) By its acknowledgment below, JWPR represents and warrants that on the date
hereof, before and after giving effect to this Amendment, (i) no Amortization
Event or Potential Amortization Event has occurred and is continuing, (ii) the
Purchaser Interests of the Purchasers do not exceed the Maximum Purchaser
Percentage, (iii) the Net Receivables Balance is at least equal to 103% of the
sum of (x) the Aggregate Capital, plus (y) the Aggregate Reserves and (iv) each
of the representations and warranties of JWPR set forth in the Receivables
Purchase Agreement is true and correct in all material respects.

 

4



--------------------------------------------------------------------------------

SECTION 5. Conditions Precedent. This Amendment shall become effective on and as
of the date hereof (the “Effective Date”) subject to the satisfaction of the
conditions precedent that (a) the Seller shall have prepaid the Purchaser
Interests such that after giving effect thereto and to the reductions in
Commitments and the Purchase Limit pursuant hereto, the aggregate Capital
outstanding does not exceed (i) in respect of all Purchasers, an amount equal to
the Purchase Limit and (ii) in respect of any Purchase Group, such Purchase
Group’s Group Purchase Limit, in each case as reduced hereby, (b) the Agent
shall have received duly executed counterpart signature pages to this Amendment
from each party hereto and each of the other items set forth on the closing list
attached as Exhibit A hereto and (c) JWPR shall have paid all of the fees of the
Agent and its affiliates (including, to the extent invoiced, reasonable
attorneys’ fees and expenses of the Agent) in connection with this Amendment,
the Fee Letters and the other Transaction Documents.

SECTION 6. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Receivables Purchase Agreement, as amended or
otherwise modified hereby, and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.

(b) Except as specifically amended or modified above, the terms and conditions
of the Receivables Purchase Agreement, all other Transaction Documents and any
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Purchaser
under the Receivables Purchase Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.

SECTION 7. Reaffirmation of Performance Undertaking. JohnsonDiversey, Inc.
(i) reaffirms all of its obligations under the Performance Undertakings,
(ii) acknowledges that the Agent, as a party to the Receivables Purchase
Agreement, enjoys the benefits of each Performance Undertaking, and
(iii) acknowledges and agrees that each Performance Undertaking remains in full
force and effect (including, without limitation, after giving effect to this
Amendment).

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

5



--------------------------------------------------------------------------------

SECTION 11. Fees and Expenses. JWPR, as Seller, hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent or the Purchasers
in connection with the preparation, execution and delivery of this Amendment and
any of the other instruments, documents and agreements to be executed and/or
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Agent or the Purchasers with
respect thereto.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

JWPR CORPORATION By:  

/s/ Tony A Sebranek

 

Name:

  Tony A Sebranek   Title:   Vice President

 

Amendment No. 1 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit By:  

/s/ Jill A Russo

  Name:   Jill A Russo   Title:   Vice President

 

THE BANK OF NOVA SCOTIA, as a Financial
Institution and Managing Agent By:  

/s/ Darren Ward

  Name:   Darren Ward   Title:   Director

 

Amendment No. 1 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

JOHNSONDIVERSEY, INC.

By:  

 

/s/ Lori P. Marin

 

Name:

 

Lori P. Marin

 

Title:

 

Vice President & Corporate Treasurer

 

Amendment No. 1 to

Third Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE A

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Financial Institution

   Purchase Group    Commitment

The Bank of Nova Scotia

   BNS Purchase Group    $ 50,000,000



--------------------------------------------------------------------------------

EXHIBIT A

CLOSING LIST

[Attached]